PER CURIAM.
Federal inmate Donnie Ray Dumas appeals the district court’s * preservice dismissal of Dumas’s Bivens action. See Bivens v. Six Unknown Named Agents, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). Having carefully reviewed the record, we conclude dismissal was proper because Dumas failed to state a constitutional claim. Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47A(a).
We also grant Dumas’s motion to appeal in forma pauperis, and instruct the district court-which assessed an initial partial appellate filing fee-to assess and collect the balance of the appellate filing fee. See Henderson v. Norris, 129 F.3d 481, 484-85 (8th Cir.1997) (per curiam). Finally, we deny Dumas’s request for mandamus relief, which appears to raise claims not previously presented to the district court.

 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri.